Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action on merit. Claims 1-20, after amendment, are presently pending and have been considered below.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2021 has been entered.
 
Information Statement Disclosure
The information disclosure statement (IDS) submitted on 7/3/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections-35 USC 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 7, 14, 16 are rejected under 35 U.S.C. 103 as being unpatenable over US 2019/0087979 A1, Mammou et al. (hereinafter Mammou).


As to claim 1, Mammou discloses an encoding device for point cloud encoding, the encoding device comprising: a processor configured to: 
generate, for a three-dimensional (3D) point cloud (Figs 3E, 8A-8B; pars 0092, 0169, 0340, a 3D point cloud being generated or reconstructed for encoding), 
a first frame representing a first attribute of the 3D point cloud (Figs 8C, 9; pars 0006-0008, 0013, 0015, 0046-0047, 0331, 0370, 0426, 0433, image attributes comprising 
wherein the first frame includes patches representing clusters of points from the 3D point cloud (Figs 8B-8C, 9-10; pars 0006-0008, 0110, 0114-0119, 0426, 0433, the points of CC (cluster components) being built by associating respective updated pixels of the depth map of a 3D point cloud), 
generate an occupancy map frame indicating pixels from the first and second frames that correspond to the points of the 3D point cloud (Fig 8C: 821, generate occupancy map for one or more frames; Figs 10, 12C; pars 0048, 0092, 0096, 0098, 0181, occupancy map describing for each pixel or block of pixels, either as padded or non-padded pixels of an image frame being generated and compressed) 
identify a query point of the 3D point cloud (Fig 10; pars 0100, 0261-0262, detecting pixels located on the patch boundaries (e.g. query point)), 
determine to classify the query point as a boundary point when the query point is within a predefined distance from a patch boundary (Fig 10; pars 0261-0262, detecting boundary points (e.g. query points), note when the predetermined distance from a patch boundary being zero, the query point being at the patch boundaries; pars 0119-0120, 0361, detecting points within PC (point cloud) within a distance lower than a parameter δ (e.g. determine the query points with predetermined distance δ)), 
perform smoothing with respect to the query point (pars 0100, 0122-0123, a smoothing filter may be applied to the pixels located on the patch boundaries to alleviate the distortions that may be caused by the compression (e.g. encoding)/decompression process; pars 0261-0262, detecting boundary points (e.g. query points)), wherein the a second attribute of the query point, wherein the second attribute represents color (Figs 2D, 5A, 8-10; pars 0003, 0006-0007, the depth information patch image may be an image comprising image attributes, such as one or more color with varying intensity; pars 0100, 0123, 0260-0262, 0327, an encoder that includes … a smoothing filter, such as smoothing filter 510 (in Fig 5A), generate update attribute for updated color patch image), 
after the smoothing is performed, generate a second frame representing the modified second attribute of the 3D point cloud (pars 0007-0008, 0095, 0102-0103, 0123, an attribute image generation module to generate an attribute image frame including the color attribute that has been shaped or modified by the smoothing filter after performing the smoothing),
encode the first frame, the second frame, and the occupancy map frame (Figs 2A, 2C, 5A, 8-12A; pars 0005-0009, 0011, 0015, 0074, 0079-0082), and 
generate a compressed bitstream from the first frame, the second frame, and the occupancy map frame (Fig 10; pars 0005-0009, 0011, 0074, 0080, 0191,  0209, 0330, encode/compress bit stream for attribute and occupancy map image frames); and 
a communication interface operably coupled to the processor, the communication interface configured to transmit the compressed bitstream (Fig 14:1408-1410; Fig 15: 1506-1508; compressed point cloud being packetized and transmitted over a network; pars 0074-0075, 0088, 0099).  Note, although Mammou does not expressly teach modifying the second attribute of the 3D point cloud, an ordinary skill in the art would understand that a filter that smooths the attribute will alternately or obviously shape or modify the attribute.



As to claim 3, Mammou discloses the encoding device of Claim 2, wherein the processor is further configured to: before generating the second frame and after encoding the first frame, decode the first frame, after decoding the first frame, generate a second 3D point cloud based on the first frame (Figs 5C-5D, 5I, geometry frame, e.g. the first frame, (after PCC geometry mapping) being compressed (e.g. encoded), then decompressed (e.g. decoded) to generate a Spatio-Temporal 3D cloud frame), apply the second attribute to points of the second 3D point cloud (Figs 5C-5D, 5I, PCC Texture mapper being applied for texture attribute for the second 3D point cloud), perform smoothing on the query point, and after the second attribute is smoothed, generate the second frame based on the second 3D point cloud (Figs 5A-5B; pars 0100, 0123, 0260-0262, 0327, applying smoothing filter to smooth incongruences at edges of patches, pixels located on the patch boundaries (e.g. query point) in texture attribute frame of a 3D point cloud).  

As to claim 7, it is rejected with the same reason as set forth in claims 2-3.

As to claim 14, it is a mirror imaged of claim 1.  Rejection of claim 1 is therefore incorporated herein.

As to claim 16, it is rejected with the same reason as set forth in claim 2.

Allowable Subject Matter
Claims 4-6, 8-13, 15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Prior art of record, Mammou and Evans, neither discloses alone, nor teaches in combination, functions and features recited in claim 4, especially features related to modifying the color value of the query point using  a local entropy value of neighboring points as a criterion.  Claim 4 is therefore objected to and is allowable subject matter. Claim 5 depends from claim 4 and is objected with the same reason. 
Prior art of record neither discloses alone, nor teaches in combination, functions and features recited in claim 6, especially how different pixel values and locations being determined, assigned, and included/excluded in a 3D point cloud. 
Claims 8, 10, and 12 relate to identifying neighboring points of the query point and utilizing centroid representing a geometry value of the neighboring points and the differences between the centroid and the geometry value of a neighboring point as 

Claim 9 depends from claim 8. Claim 11 depends from claim 10. They are also allowable subject matter from their dependency to claims 8 and 10.

Claim 13, relates to projecting the neighboring points and computing an average depth value of the neighboring points. A criterion is used to determine modification of the average depth value of the query point. Prior art of record neither discloses alone, nor teaches in combination, functions and features recited in claim 13.
Claim 15 recites similar limitations as claim 6. Claims 17-20 recite similar limitations as claims 8, 10, 12-13.  They are allowable with the same reason. 

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. 
Additional citations and elaborations have been provided to address applicant’s arguments.  See merit rejection above for details.

As to applicant’s argument regarding qualification of Mammou, especially Figure 5A of Mammou, as a valid reference, examiner notes that provisional application of Mammou was filed on July 5, 2018 which is earlier to provisional application, which was filed on July 10, 2018. Mammou’s non-

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Thursday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/QUN SHEN/
Primary Examiner, Art Unit 2661